

116 S4794 IS: Making emergency supplemental appropriations for the COVID–19 Telehealth Program of the Federal Communications Commission for the fiscal year ending September 30, 2020.
U.S. Senate
2020-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4794IN THE SENATE OF THE UNITED STATESOctober 1, 2020Ms. Smith (for herself and Mr. Rounds) introduced the following bill; which was read twice and referred to the Committee on AppropriationsA BILLMaking emergency supplemental appropriations for the COVID–19 Telehealth Program of the Federal Communications Commission for the fiscal year ending September 30, 2020.1.Supplemental appropriation for COVID–19 Telehealth Program(a)AppropriationThere is appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2020, for an additional amount for Federal Communications Commission—Salaries and Expenses, $200,000,000, to remain available until expended, to carry out the COVID–19 Telehealth Program established in the Report and Order in the matter of COVID–19 Telehealth Program that was adopted by the Federal Communications Commission on March 31, 2020 (FCC 20–44).(b)Emergency designation(1)DesignationThe amount made available under subsection (a) is designated by Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)).(2)Limitation on availabilityThe amount described in paragraph (1) shall be available only if the President subsequently designates the amount as being for an emergency requirement and transmits the designation to Congress.